Al anterior escrito de apelación referido por el Juez de Turno al tribunal por no ser a su juicio apelable la resolución que dictó en este caso en octubre 15 próximo pasado: no debiendo, en efecto, en-tenderse que dicha resolución fué dictada por el Juez Travieso en su *965carácter de Juez de Turno. ya que como tal no habría tenido capa-cidad para dictarla por carecer de facultad según se desprende de la sección 9 de la “Ley fijando la duración de las sesiones del Tribunal Supremo de Puerto Rico ’ según quedó enmendada por la Ley Núm. 59 de 1931, sino que fué dictada por el mencionado juez en su ca-rácter de Magistrado del Tribunal Supremo, de acuerdo con el ar-tícuo 676 del Código de Enjuiciamiento Civil (edición de 1933), y siendo además académica en la actualidad la cuestión envuelta, no ha lugar a admitir la apelación radicada en este caso por los de-mandados Domingo Gnzmán, Ramón Rivera Guzmán y Marcelino Méndez.
Los señores jueces Presidente del Toro y Asociados Hutchison y Travieso, no intervinieron.